CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Registration Statement on Form N-1A of the Forum Funds and to the use of our report date May 25, 2010 on the financial statements and financial highlights of Beck Mack & Oliver Global Equity Fund and Beck Mack & Oliver Partners Fund, each a separate series of shares of beneficial interest in the Forum Funds. Such financial statements and financial highlights appear in the 2010 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. BBD, LLP Philadelphia, Pennsylvania July 28, 2010
